McCLELLAN, J.
The facts of this case may be found aptly stated in Woodworth v. Aetna Life Ins. Co., 154 Ala. 342, 45 South. 417. It was ruled on that appeal that the wife and children of John M. Thompson, at the time the policies- were delivered, took vested interests in such policies, and upon the death of any of them the interest of such an one passed by descent *509or succession as would any other personal asset. The will of the first Mrs. Thompson, dying as she did before the insured, affected to invest John M. Thompson with a one-fifth of one-fifth interest in such policies, which, when he died, was subject to distribution as any other personal asset of his estate, unless controlled in disposition by will duly executed by him. He appears to have executed a will, and to have bequeathed all his estate to the appellant, his second wife. If therefore results that Della Keys Thompson, under such will, became and is entitled to one-fifth of one-fifth of the proceeds of such policies, being the one-fifth of one-fifth bequeathed by M. S. Thompson to John M. Thompson, and by him bequeathed to Della Keys Thompson. The decree did not so conclude, and must therefore be reversed. The cause is remanded.
Reversed and remanded.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.